

113 HR 3181 IH: Defending Veterans from Sequestration Act of 2013
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3181IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Michaud introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend the Balanced Budget and Emergency Deficit Control Act of 1985 to clarify the treatment of administrative expenses of the Department of Veterans Affairs during sequestration.1.Short titleThis Act may be cited as the Defending Veterans from Sequestration Act of 2013.2.Treatment of administrative expenses of Department of Veterans Affairs during sequestrationSection 256(h)(4) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 906(h)(4)) is amended by adding at the end the following new subparagraph:(G)Department of Veterans Affairs..